Case 19-16854-mdc            Doc 66    Filed 03/10/21 Entered 03/11/21 07:47:45                     Desc Main
                                       Document Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: Emily Archer fka Emily Rose dba
Avery Ever After
       Chad M. Archer                                                            Chapter 13
                              Debtor(s)

FREEDOM MORTGAGE CORPORATION
                       v.                                                   NO. 19-16854 MDC
Emily Archer fka Emily Rose dba Avery Ever
After
Chad M. Archer
                       and
William C. Miller Esq.
                              Trustee

                                                     ORDER
        AND NOW, this 10th day of            March     , 2021 upon the filing of a Certification of Default by the
Moving Party in accordance with the Stipulation of the parties approved on March 16, 2020 it is ORDERED
AND DECREED that:
        The Automatic Stay of all proceedings, as provided under 11 U.S.C. Sections 362 and 1301 of the
Bankruptcy Reform Act of 1978 (The Code) 11 U.S.C. 11 U.S.C. Sections 362 and 1301 (if applicable), is
modified to allow FREEDOM MORTGAGE CORPORATION and its successor in title to proceed with the
execution process through, among other remedies but not limited to Sheriff's Sale regarding the premises 10 Lee
Drive Pottstown, PA 19464.
        The stay provided by Bankruptcy Rule 4001(a)(3) has been waived.




                                                           Magdeline D. Coleman
                                                           Chief U.S. Bankruptcy Judge

cc: See attached service list
Case 19-16854-mdc         Doc 66      Filed 03/10/21 Entered 03/11/21 07:47:45   Desc Main
                                      Document Page 2 of 2


Emily Archer fka Emily Rose dba Avery Ever After
10 Lee Drive
Pottstown, PA 19464

Chad M. Archer
10 Lee Drive
Pottstown, PA 19464

William C. Miller Esq.
P.O. Box 1229
Philadelphia, PA 19105

Joseph L. Quinn
Ross, Quinn & Ploppert, P.C.
192 South Hanover Street, Suite 101
Pottstown, PA 19464

KML Law Group, P.C.
Suite 5000 – BNY Independence Center
701 Market Street
Philadelphia, PA 19106-1532
